Citation Nr: 1143792	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael F. Marino, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in New York, New York, in July 2009.  In August 2011, the Veteran also testified before the undersigned Veterans Law Judge, seated at the RO in New York, New York.  At that time he submitted additional evidence in support of his claim, with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  Transcripts of these hearings have been associated with the Veteran's claims file. 


FINDING OF FACT

There is probative evidence of record supporting the conclusion that the Veteran's hypertension is aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, hypertension is proximately aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the VA Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts entitlement to service connection for hypertension on the basis that such is aggravated by his service-connected PTSD.  At the time of his hearing before a DRO in July 2009, the Veteran reported that he did not seek help for PTSD until 2007.  He reported that he described his night terrors to his mental health case worker and learned that such were not physical, but psychological.  The Veteran reported that he experienced nightmares and night terrors since 1968, but did not know what they were.  At the time of his Board hearing in August 2011, the Veteran again reported that he experienced his night terrors prior to his PTSD diagnosis.  He asserted that he sought psychiatric help, subsequent to the suicide of his friend, in 2006, to discuss things that had been bothering him for a long time.  

With regard to the Veteran's lay statements, the Board notes that the Veteran is competent to report that he has experienced continuous psychiatric symptoms in the years preceding his PTSD diagnosis, specifically his night terrors and nightmares as such were perceived by him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2).  There is no evidence that the Veteran is not credible.

It is undisputed that the Veteran has been diagnosed with hypertension and is service-connected for PTSD.  Thus, the remaining issue is whether the Veteran's hypertension is secondary to, i.e., was caused or aggravated by, his service-connected PTSD.  On this issue, the Board notes that there are three opinions of record.

On VA examination in April 2008, the examiner noted that the Veteran admitted that he was diagnosed with PTSD in 2007.  The Veteran reported that he had "suppressed it all" until two of his best friends committed suicide, the last one dying in 2006.  The examiner noted that the Veteran did not have any symptoms prior to that, and that there was no history of behavioral problems or psychiatric treatment.  The examiner noted that the Veteran's treatment records dated back to 2002, revealed blood pressure that was pretty much stable with medication.  On physical examination, the examiner described the Veteran as a small-framed African/American male.  Subsequent to physical examination and review of the claims file, the examiner diagnosed the Veteran with hypertension and reported that he could not see a direct correlation between PTSD and hypertension and that it was not at least as likely as not that the Veteran's hypertension was caused by or aggravated by his PTSD.  He reasoned that the Veteran admitted that his PTSD symptoms started surfacing in 2006 and that he was officially diagnosed in 2007; and that hypertension was diagnosed in 1985.  He reasoned that the Veteran's treatment records did not note any significant rise in blood pressure since, or prior to, the Veteran's diagnosis of PTSD.   

In September 2009, one of the Veteran's VA treating physicians, for PTSD, submitted a statement on the Veteran's behalf.  He reported that the Veteran was service-connected for PTSD, rated as 50 percent disabling, and had suffered with hypertension for many years.  He reported that the Veteran asked him if his PTSD, and the stress it causes, could have aggravated his hypertension.  The VA physician reported that his only answer was that logically, he would expect that a continual stressor from a condition known to affect cortisol levels would raise blood pressure and is likely to be an aggravating factor for hypertension.

VA sought an additional opinion and received such in November 2009.  Subsequent to review of the claims file, a VA physician provided a recitation of the September 2009 VA opinion.  He noted, in similar fashion to that of the April 2008 VA examiner, that the Veteran's hypertension had been well-controlled, with a few exceptions, on medication.  He noted that the Veteran did not exhibit PTSD symptoms until 2007, subsequent to the death of a former service member.  He opined that it was not likely that the Veteran's hypertension is proximately due to or the result of PTSD, or that PTSD permanently aggravated or increased hypertension.  He reasoned that the Veteran's hypertension was well-controlled on medications and his diagnosis of hypertension occurred 20 years prior to the onset of PTSD.   

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

There is no evidence that the VA physician, in September 2009, had the opportunity to review the claims file.  However, by the physician's statement, it is clear that he was aware of the Veteran's long-standing hypertension; and as the Veteran's treating physician for PTSD, was aware of the timing of the Veteran's diagnosis of PTSD.  There remains no relevant evidence in the claims file that the VA physician, in September 2009, did not have the opportunity to review.

The Board notes here that the VA examiners, in April 2008 and November 2009, based their negative opinions on the Veteran's statements that his PTSD symptoms did not start until 2006 or 2007.  The Veteran has testified that such is not the case, that he experienced nightmares and night terrors since service, in the years preceding his PTSD diagnosis, and sought psychiatric help after a friend committed suicide.  It is significant that at the time of his April 2008 VA examination, the examiner noted that the Veteran reported that he "suppressed it all" until two of his friends committed suicide, the last one dying in 2006.  The Board reads such, with the benefit of the Veteran's testimony, as meaning that the Veteran suppressed his PTSD symptoms until the time his friends committed suicide and then decided to seek psychiatric treatment.  It is not entirely clear to the Board that when the VA examiner, in April 2008, noted that the Veteran did not have any symptoms prior to that, and that there was no history of behavioral problems or psychiatric treatment, he was concluding such from review of the treatment records or from discussion with the Veteran.  It is significant that at the time of the April 2008 VA examination, the examiner described the Veteran as a small-framed African/American male, and the Veteran has asserted that he is a five-foot, ten-inch Caucasian male.  While the balance of the VA examination report appears to contain correct information, as it is similar to information already of record, there is a possibility that the examiner confused different Veterans either during the examination, or at the time he rendered his opinion.  

The VA opinion rendered in November 2009 appears to rely on the same reasoning as the VA opinion rendered in April 2008.  Both examiners based their opinions on the premise that the Veteran did not experience PTSD symptomatology until 2006 or 2007 and as such, because his hypertension was diagnosed many years preceding his onset of PTSD symptomatology, his PTSD did not aggravate his hypertension.  The premise that the Veteran did not experience PTSD symptoms until the time of his diagnosis has been corrected by the Veteran's testimony before a DRO in July 2009 and before the Board in August 2011.  Further, while the VA examiners, in April 2008 and November 2009, both asserted that the Veteran's hypertension had been relatively stable, with few exceptions, the examiners did not comment upon the fact that the Veteran had been on medication specifically prescribed to stabilize his hypertension.  

As the Board has found that there is competent and credible evidence of psychiatric symptoms in the years preceding the Veteran's PTSD diagnosis, the VA opinions rendered in April 2008 and November 2009 are thus based on an inaccurate review of the facts and are thus of no probative value.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history). 

Thus, the VA opinion rendered in September 2009, supported by rationale and made by the Veteran's treating physician, remains the most probative medical opinion of record and such opinion supports the Veteran's claim.  

Thus, based on the foregoing, giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for hypertension as secondary to service-connected PTSD, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


